United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-3665
                                     ___________

Deanna Dorosh,                            *
                                          *
             Appellant,                   *
                                          *
      v.                                  * Appeal from the United States
                                          * District Court for the District
United of Omaha Life Insurance            * of Minnesota.
Company,                                  *
                                          *        [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                              Submitted: October 22, 1998

                                   Filed: November 13, 1998
                                    ___________

Before BOWMAN, Chief Judge, and MORRIS SHEPPARD ARNOLD and
      MURPHY, Circuit Judges.
                              ___________

PER CURIAM.

        Deanna Dorosh appeals from a judgment of the district court1 dismissing her
personal injury action with prejudice for failure to prosecute. The record reveals that
Ms. Dorosh's suit was set for trial on three different occasions but that, partly because
of altercations that she was having with her counsel, it never came to trial. On the last


      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
date set for trial, Ms. Dorosh appeared without counsel and indicated that she was not
prepared to proceed. Although the district court gave her the option of proceeding pro
se, either before a jury or, in order to make it easier for her, before the court itself,
Ms. Dorosh nevertheless refused to go forward. The district court then dismissed the
action with prejudice.

       We review an order such as this for an abuse of discretion and will not reverse
absent a showing that the district court failed responsibly to exercise its official
conscience. See Wright v. Sargent, 869 F.2d 1175, 1176 (8th Cir. 1989) (per curiam).
We discern no abuse of discretion here. Ms. Dorosh failed to keep three different trial
dates and was warned that a failure to prosecute could result in a dismissal of the
action. Cf. Garland v. Peebles, 1 F.3d 683, 687 (8th Cir. 1993), and First General
Resources Co. v. Elton Leather Corp., 958 F.2d 204, 206 (8th Cir. 1992) (per curiam).
There was much evidence before the district court, moreover, that the delays were
attributable to Ms. Dorosh's own conduct, not merely that of her counsel. See Mann
v. Lewis, 108 F.3d 145, 147-48 (8th Cir. 1997).

      In the circumstances, we detect no legal error in dismissing this case with
prejudice, and therefore affirm the district court's order.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-